               Case 2:20-cv-01068-MJP Document 14 Filed 09/08/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ALONZO BRADLEY,                                   CASE NO. C20-1068 MJP

11                                  Plaintiff,                ORDER OF DISMISSAL

12                  v.

13          DEPARTMENT OF EXECUTIVE
            SERVICES,
14
                                    Defendant.
15

16
            This matter comes before the Court on Plaintiff’s supplemental documents filed in
17
     support of his initial complaint. Dkt. Nos. 10, 13. On July 22, 2020, the Court reviewed
18
     Plaintiff’s in forma pauperis complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and found that
19
     Plaintiff had failed to state a claim upon which relief could be granted. (See generally Dkt. No.
20
     6.) Specifically, the Court found that Plaintiff had failed to state viable claims because “Plaintiff
21
     does not specifically allege in his complaint that the individual defendants violated any of his
22
     federal constitutional rights nor does he set forth any specific facts demonstrating that the
23
     ORDER OF DISMISSAL - 1
24
                Case 2:20-cv-01068-MJP Document 14 Filed 09/08/20 Page 2 of 3




 1   individual defendants personally participated in causing him any harm of constitutional

 2   dimension.” Id. at 2. The Court ordered Plaintiff to file an amended complaint curing the

 3   defects identified by the Court. Id.

 4            In his “Amended Complaint,” Plaintiff claims a violation of 42 U.S.C. § 1983 by virtue

 5   of a violation of “my 8th, 13th, and 14th Amendments.” Dkt. No. 10 at 3. The Eighth

     Amendment guarantees freedom from excessive bail, excessive fines and cruel and unusual
 6
     punishment. U.S. Const. amend VIII. The Thirteenth Amendment provides that “[n]either
 7
     slavery nor involuntary servitude shall exist with in the United States.” U.S. Const. amend
 8
     XIII. The Fourteenth Amendment states that “[n]o State shall make or enforce any law which
 9
     shall abridge the privileges or immunities of citizens of the United States; nor shall any State
10   deprive any person of life, liberty, or property, without due process of law.” U.S. Const.

11   amend XIV.

12            The sole defendant named by Plaintiff is the Department of Executive Services of the
     Office of Risk Management Services for King County. Dkt. No. 10 at 2. The only allegation
13
     of specifically injurious conduct by Defendant is that “[t]hey refused to compensate the losses
14
     taken and injuries sustained during a claim # 63541 date of loss 7/27/2019.”1 Id. at 3.
15
              While Plaintiff provides more detail in his amended complaint and supplemental
16   filings, none of his allegations support a claim that the Defendant wrongfully denied his claim
17   for reimbursement or violated any of his constitutional rights (particularly his right to be free

18   from cruel and unusual punishment and/or involuntary servitude), nor deprived him of

     anything without due process of law.
19
              As Plaintiff’s amended complaint and supplemental documents filed in support of his
20
     complaint fail to cure the deficiencies previously identified by the Court, the Court hereby
21
     1Further review of Plaintiff’s amended complaint reveals his allegation that on July 27, 2019 he was the victim of
22
     an assault by apparently unknown individuals for which he sought compensation from King County. Dkt. No. at 4-
     5.
23
     ORDER OF DISMISSAL - 2
24
              Case 2:20-cv-01068-MJP Document 14 Filed 09/08/20 Page 3 of 3




 1   DISMISSES Plaintiff’s complaint and this action without prejudice pursuant to 28 U.S.C. §

 2   1915(e)(2)(B). The Clerk is DIRECTED to close this case.

 3
           The clerk is ordered to provide copies of this order to Plaintiff.
 4
           Dated September 8, 2020.
 5

 6

 7
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER OF DISMISSAL - 3
24
